Citation Nr: 1337218	
Decision Date: 11/15/13    Archive Date: 11/26/13

DOCKET NO.  10-28 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and CR



ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a rating decision issued in August 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In April 2013, the Veteran and CR testified at a hearing before the undersigned Veterans Law Judge, via videoconference.  A transcript of the hearing is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is asking for a rating in excess of 50 percent for his service-connected posttraumatic stress disorder (PTSD).  The Veteran's most recent VA examination was conducted in July 2009.  At his hearing, he testified that his disability had gotten worse since 2009.  Generally, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Accordingly, the Board determines that the appeal must be remanded so that another VA examination may be scheduled to assess the nature and severity of the Veteran's service-connected PTSD.

In addition, the Veteran was not afforded a VA examination to assess the impact of his service-connected disabilities on his employability.  The record establishes that he has been unemployed since 2007 and that he has one service-connected disability rated at 40 percent or more and a combined rating of 70 percent, which meets the threshold criteria for TDIU under 38 C.F.R. § 4.16(a).  Further, the Board notes that the Veteran is in receipt of disability benefits from the Social Security Administration on the basis of his coronary artery disease, which is one of his service-connected disabilities.  Therefore, the Veteran should be afforded a VA examination to determine whether he is unable to obtain or maintain substantially gainful employment due solely to service-connected disabilities.    

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. Schedule the Veteran for a VA psychiatric examination to assess the current nature and severity of his service-connected PTSD.  The claims file must be made available to the examiner, and the examination report must reflect that such review occurred.  All tests and studies deemed necessary must be performed.  All pertinent symptomatology and findings should be reported in detail.    

2. Schedule the Veteran for a VA examination to determine the effects of his service-connected disabilities on his ability to maintain employment consistent with his education and occupational experience.  The claims folder must be made available to the examiner for review in conjunction with the examination.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes, a full work and educational history.  Based on a review of the case, the examiner must provide an opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities, CONSIDERED IN COMBINATION, preclude him from securing and following substantially gainful employment consistent with his education and occupational experience as a commercial truck driver.  This opinion must be provided without consideration of his nonservice-connected disabilities, or age.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

   A rationale must be provided for the opinion provided.

2. Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of his claim.  See 38 C.F.R. §§ 3.158, 3.655 (2013).

3. After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



